Citation Nr: 0604330	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served with the U.S. Armed Forces in the 
Far East (USAFFE) from September 1941 to October 1942, had 
recognized guerrilla service from October 1942 to May 1945, 
and served in the regular Philippine Army from May 1945 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the decedent's death.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in August 1964 was caused by pulmonary 
tuberculosis due to asthma.  No other causes of death were 
indicated.

2.  At the time of his death, the decedent had no service-
connected disabilities.  The decedent was denied entitlement 
to service connection for malaria and tuberculosis in a March 
1955 rating decision and an April 1956 Board decision.  

3.  The evidentiary record does not contain a competent 
diagnosis of tuberculosis.  

4.  No competent medical evidence has been submitted which 
demonstrates that the decedent's death was caused by an 
illness or disease incurred in or aggravated by service.

5.  The competent and probative evidence of record 
preponderates against a finding that the decedent's pulmonary 
tuberculosis was manifested during the decedent's military 
service or within three years after he was discharged from 
service.  


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1102, 
1110, 1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312, 3.370 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent's service medical records show that, in an 
affidavit executed in May 1945, he did not report having any 
wounds or illnesses that were incurred during service.  In an 
affidavit executed in March 1946, he indicated he was sick 
with malaria from May to October 1942, for which he received 
treatment from his parents.  At an examination conducted 
prior to the decedent being discharged from service in March 
1946, his lungs were normal and his chest X-ray was negative.  
The decedent's service medical records contain no complaints 
of, treatment for, or diagnosis of pulmonary tuberculosis 
(PTB).  

In December 1954, the decedent filed a formal claim for 
service connection for malaria and tuberculosis.  He stated 
that in April 1942 he had suffered with malignant malaria, 
and that after escaping a surrender order in May 1942 and 
arriving in Initao, Misamis Oriental, one month later, he was 
"skin and bones" and had developed a cough.  He stated 
that, in June 1942, his malaria was complicated with 
tuberculosis as a result of a weakened physical condition and 
exposure to different weather conditions.  

In support of his claim, the decedent submitted a lay 
statement, dated February 1955, from C.N.M.  CNM stated he 
joined the guerrilla forces with the decedent and during 
service, noticed that he was pale and was complaining of 
chest and back pain, loss of appetite, weight loss, lack of 
sleep, and occasional night sweating.  He also stated the 
decedent told him he was spitting up blood and that he 
believes he was suffering from presumptive tuberculosis.  
Also submitted was a lay statement from H.C.G, dated January 
1955, which relates essentially the same information 
described above.  The decedent also submitted a lay 
statement, dated January 1955, from C.T.R., which states 
that, in June 1942, the decedent had a cough.  CTR also 
stated that, in 1947, the decedent's coughing became marked, 
frequent, and continued to persist, and that his observations 
led him to believe the decedent's malignant malaria in 1942 
was complicated with tuberculosis.  

In March 1955, the RO denied the decedent's claim for service 
connection for malaria and pulmonary tuberculosis, noting 
there was no official record of incurrence or existence of 
the claimed disabilities.  

In February 1956, the decedent perfected his substantive 
appeal to the Board and submitted an affidavit and X-ray 
report in support of his claim.  X-ray findings, dated April 
1954, reveal the decedent had cavitation and enlarged 
bronchial cords and hilar glands on the middle left lung and 
right lower lungs.  A July 1955 affidavit from V.K.M., M.D., 
PA, states he was one of the decedent's officers in service, 
during which time he treated the decedent's "malaria with 
suspicious pulmonary tuberculosis."  He stated he suspected 
pulmonary tuberculosis because of various symptoms the 
decedent exhibited, including complaints of chest and back 
pain, lack of sleep, and night sweats.  He also stated he 
noticed the decedent was pale and spit up blood.  Dr. VKM 
stated that, when the decedent came to him for consultation 
in January 1947, he was still experiencing malaria with 
marked tuberculosis symptoms.  

In March 1956, the RO issued a rating decision which 
continued the denial of the decedent's claim for service 
connection for malaria and tuberculosis, and subsequently 
certified the appeal to the Board.  In an April 1956 
decision, the Board denied entitlement to service connection 
for malaria and pulmonary tuberculosis, noting there was no 
medical evidence from official sources showing he incurred or 
was treated for the claimed disabilities during service or 
within the authorized presumption period thereafter.  The 
Board also noted the July 1955 affidavit was not supported by 
adequate clinical findings.  

In August 1964, the decedent's surviving spouse, the 
appellant, notified VA that her husband had died on August [redacted], 
1964.  

In June 2003, the appellant filed a formal claim for 
entitlement to dependency indemnity compensation (DIC) for 
the cause of the decedent's death.  In support of her claim, 
the appellant submitted an undated affidavit from F.M.A., 
M.D., which states he treated the decedent in 1944 and 1945 
for primary anemia, arthritis in both legs, and kidney 
problems.  Also submitted was an undated affidavit from P.M., 
which states the decedent was treated for avitaminosis, 
beriberi and malnutrition, peptic ulcer, and arthritis, 
during 1949 and 1950.  In a written statement dated in July 
2003 the appellant explained that P.M. was the surviving 
spouse of a doctor, now deceased, who treated the decedent, 
and that P.M.'s affidavit was based on her recollection of 
medical records.  The appellant also submitted the decedent's 
death certificate, which indicates the decedent died on 
August [redacted], 1964, and lists the primary cause of death as 
pulmonary tuberculosis due to asthma.  

In October 2003, the appellant perfected her substantive 
appeal to the Board and requested a Travel Board hearing.  
The appellant stated that the illnesses to which reference 
was made in the affidavits mentioned immediately above were 
incurred while the decedent was in service and were 
associated with his cause of death.  

In November 2003, the appellant requested a hearing before a 
member of the Board via videoconference.  In February 2005, 
the RO sent the appellant a letter notifying her of potential 
dates for the videoconference hearing, and advised that if 
she did not respond to the letter her appeal would be 
certified to the Board.  No response was received, the RO 
certified the appeal to the Board in August 2005, and the 
appellant was notified of such action.  

In December 2005, the Board received an undated written 
statement from E.J.J., a friend of the appellant, which 
states the appellant could not testify at a hearing and 
requested the benefits be awarded to the appellant. 

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for cause of death.  In 
July 2003 and September 2004, the RO issued letters which 
informed the appellant of the types of evidence needed to 
substantiate her claim as well as its duty to assist her in 
substantiating her claim under the VCAA.  

While the July 2003 letter did not explicitly ask the 
appellant to provide "any evidence in [her] possession that 
pertain[s] to her claim, see 38 C.F.R. § 3.159(b)(1), the 
September 2004 letter explicitly requested such evidence.  In 
addition, the September 2003 Statement of the Case (SOC) 
contains the complete text of 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  All the above notices must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, 19 Vet. App. at 
125.  Under these circumstances, the Board is satisfied that 
the appellant has been adequately informed of the need to 
submit relevant evidence in her possession.  

Although the appellant was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, she has not been prejudiced thereby.  The appellant 
responded to the RO's communications with additional argument 
and evidence, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that, in July 2003, the 
appellant completed Authorization and Consent forms in order 
for VA to request medical records from various doctors who 
treated the decedent.  There is no indication in the record 
that the RO requested medical records from the doctors.  
However, the Board finds the appellant has not been 
prejudiced by such omission because the illnesses the doctors 
treated, as identified by the appellant, do not include and 
are not related to the cause of the decedent's death, 
pulmonary tuberculosis.  Thus, the Board finds the medical 
records are not relevant to the issue at hand.  For these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  Accordingly, we find 
that VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



III.  Analysis

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including active tuberculosis, when manifested 
to a compensable degree within a prescribed period of time 
after separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In this case, the appellant contends the decedent's pulmonary 
tuberculosis (PTB) began in service.  

Upon careful review of this case, the Board finds the 
competent and probative evidence of record preponderates 
against a finding that PTB, the listed cause of the 
decedent's death, was incurred or aggravated during military 
service.  As noted, the decedent's service medical records 
contain no complaints of, treatment for, or diagnosis of 
tuberculosis.  The Board finds probative that, in a May 1945 
affidavit, the decedent did not identify any wounds or 
illnesses incurred during service.  In addition, when 
examined prior to being discharged from service, in March 
1946, the decedent's lungs were clear and his chest X-ray was 
negative.  The Board also notes the decedent did not have any 
service-connected disabilities at the time of his death.  In 
fact, the decedent was denied entitlement to service 
connection for malaria and tuberculosis by the RO in March 
1955, and by the Board in April 1956, based upon a finding 
that there was no medical evidence showing tuberculosis was 
incurred during service or was manifested during the 3-year 
post-service presumption period.

The Board notes the evidentiary record does not contain a 
diagnosis of PTB that was rendered contemporaneously with an 
examination of the decedent.  The only medical evidence of 
record that potentially links the decedent's PTB to military 
service is the July 1955 affidavit from Dr. V.K.M.  As noted, 
Dr. VKM stated that, while the decedent was in service, he 
treated the decedent's malaria and suspected he had PTB.  The 
Board has considered Dr. VKM's affidavit; however, we find 
the affidavit to be of minimal probative value because the 
conclusion is speculative and is not supported by clinical 
findings or records.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, Dr. VKM's statement is inadequate to 
determine the decedent had tuberculosis during service as it 
is unsupported by clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995).  

The appellant and her representative have also asserted that 
the decedent's PTB can be service connected on a presumptive 
basis.  Tuberculosis may be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).  Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumption period provided by 
section 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
3.374(d).

As noted, Dr. VKM's July 1955 affidavit states that when he 
saw the decedent in January 1947, which was within the three-
year presumptive period after he was discharged from service, 
the decedent had symptoms of marked tuberculosis.  While the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board does consider Dr. VKM's affidavit to be competent 
evidence; however, the Board finds the statement to be of 
limited probative value, in establishing presumptive service 
connection, for the following reasons.  While Dr. VKM's 
affidavit purports to provide a basis on which to grant 
presumptive service connection, he did not provide any detail 
regarding the types of symptoms the decedent exhibited at the 
time.  In addition, Dr. VKM did not provide any 
contemporaneous clinical, laboratory, or X-ray records to 
support his finding that the decedent had symptoms of marked 
tuberculosis.  See 38 C.F.R. 3.307(b), 3.374(d).  

The Board notes that lay evidence may also be used to 
establish that the decedent manifested tuberculosis within 
the presumption period, if it is competent and describes 
material and relevant facts as to the decedent's disability 
observed during the presumption period.  See 38 C.F.R. 
§ 3.307(b).  The Board has considered the lay statements 
submitted in support of the appellant's claim which state the 
decedent had tuberculosis during and after service, and 
describe symptoms the decedent exhibited during that time.  
However, the lay statements do not provide sufficient 
evidence to determine the decedent manifested tuberculosis to 
a compensable degree during that time, as they only state he 
exhibited a marked, frequent cough.  In addition, while a 
layperson is capable of providing evidence of symptomatology, 
there is no indication they have the medical training or 
expertise that would make them competent to offer an opinion 
on matters requiring medical knowledge, such as the diagnosis 
or etiology of a medical condition.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Without clinical findings or records to support Dr. VKM's 
conclusion, and with no lay evidence providing material and 
relevant facts as to the claimed disability during the three-
year presumption period after he was discharged from service, 
there is no evidentiary basis to support a finding that the 
decedent manifested tuberculosis to a compensable degree 
within the period prescribed by law.  

The Board does note the appellant's contention that other 
illnesses which afflicted the decedent, including amenia, 
arthritis, and kidney problems, are associated with the cause 
of his death, and are subject to presumptive service 
connection under the law.  In this regard, the Board notes 
that the decedent's death certificate lists only PTB as his 
cause of death, and competent evidence of other causes of 
death has not been submitted.  Therefore, the Board cannot 
find that the any other illness caused or substantially 
contributed to the decedent's death.  

In rendering this decision, the Board recognizes the 
appellant sincerely believes the decedent's tuberculosis is 
related to his military service.  However, the appellant has 
not been shown to have the professional expertise necessary 
to provide evidence regarding the causal relationship between 
the decedent's death and his military service.  See Espiritu, 
2 Vet. App. 492 (1992).  Therefore, although we are 
sympathetic with the appellant's loss of her husband, we find 
a lack of competent and probative evidence to warrant a 
favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the decedent's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for cause of death is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


